UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6936


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LUIS FELIPE MANGUAL, a/k/a Darin Harris,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-
cr-00235-RWT-2; 8:09-cv-02611-RWT)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Luis Mangual, Jr., Appellant Pro Se. Adam Kenneth            Ake, Mara
Zusman Greenberg, OFFICE OF THE UNITED STATES                 ATTORNEY,
Deborah A.   Johnston,   Assistant United States              Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Luis    Mangual,         Jr.,     seeks        to     appeal          the    district

court’s    order      denying       his    Fed.       R.    Civ.     P.       60(b)    motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                     The order is

not    appealable       unless      a     circuit          justice       or    judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of     appealability            will         not     issue          absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a     prisoner         satisfies          this    standard       by

demonstrating         that     reasonable            jurists       would        find       that     the

district       court’s     assessment          of     the    constitutional                claims    is

debatable      or     wrong.        Slack      v.     McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and      that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Mangual has not made the requisite showing.                                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with     oral    argument         because        the      facts        and    legal

                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3